Citation Nr: 0730389	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had beleaguered service from December 1941 to 
April 1942, prisoner of war status from April 1942 to October 
1942, and Regular Philippine Army service from September 1945 
to February 1946.  The veteran died on February [redacted], 1974.  
The appellant is the veteran's surviving spouse.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had not been received to reopen the claim for service 
connection for the cause of the veteran's death.  

In January 2007, the Board remanded the matter on appeal for 
additional development.  


FINDINGS OF FACT

1.  In a March 1975 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for the cause of the veteran's 
death.    

2.  Evidence received since the March 1975 decision is 
duplicative, cumulative and redundant.   




CONCLUSION OF LAW

Evidence added to the record since the March 1975 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 




Analysis

In a March 1975 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death on 
the basis that the service medical records did not show any 
disabilities that contributed materially or substantially to 
the veteran's death.  The appellant was notified of this 
decision in April 1975, and she did not appeal.  The decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The record shows that, in July 2001, the appellant filed an 
informal claim to reopen.  In March 2002, the RO forwarded a 
formal application, VA Form 21-534, to the appellant.  The RO 
asked the appellant to complete and return the application.  
In February 2004, the formal application was received at the 
RO.  The Board accepts the June 2001 informal claim as the 
claim to reopen, since the appellant had already filed a 
claim which met the requirements of 38 C.F.R. § 3.152.  See 
38 C.F.R. §§ 3.152, 3.155.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the March 1975 rating decision 
consists of an Affidavit for Philippine Army Personnel, 
Certificate of Death, Commonwealth of the Philippines 
Philippine Army record, and a marriage contract between the 
appellant and the veteran.  

The Affidavit for Philippine Army Personnel and the marriage 
contract are duplicative of the evidence that was of record 
and considered at the time of the March 1975 rating decision.  
Exact copies of these documents were of record at the time of 
the March 1975 rating decision.  

The Board finds that the certificate of death and the 
Commonwealth of the Philippines Philippine Army record are 
cumulative and redundant.  At the time of the March 1975 
rating decision, the appellant had submitted a certified 
death record which provided the same information which is set 
forth in the veteran's death certificate.  The Commonwealth 
of the Philippines Philippine Army record sets forth dates of 
the veteran's service.  Evidence of the veteran's service 
dates was of record at the time of the March 1975 rating 
decision.  The veteran's service dates were verified by the 
appropriate United States service department and this 
verification was of record in March 1975.  Thus, the Board 
finds that this evidence is cumulative and redundant.  
Therefore, this evidence is not new.  

In conclusion, the Board finds that the evidence received 
since the March 1975 rating decision is not new, and the 
claim is not reopened.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

As discussed above, the appellant's claim to reopen was 
received at the RO in July 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), definition of new and material 
evidence, which became effective August 29, 2001.  In this 
case, the former provisions of 38 C.F.R. § 3.156(a) are 
applicable.  

Regarding the application to reopen the claim for service 
connection for the cause of the veteran's death, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the appellant in February 2004.  The letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim to reopen and a claim for service 
connection for the cause of the veteran's death.  The 
appellant was informed of what must be established for 
service connection for the cause of the veteran's death.  She 
was also informed of what is considered to be new and 
material evidence.  The February 2004 letter also informed 
the appellant of what information and evidence must be 
provided by the appellant and what information and evidence 
would be obtained by VA.  The appellant was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
the claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The February 2004 letter notified the appellant that the 
claim had been previously denied in 1975 because the evidence 
she presented was not sufficient to establish a causal 
relationship to any death-causing condition and the veteran's 
active duty service.  The February 2004 notice letter 
informed the appellant that in order for evidence to qualify 
as new, the evidence must be submitted to VA for the first 
time, and in order for evidence to be material, the evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  The appellant was informed that she 
could submit a medical opinion from her own doctor as to 
whether it is as likely as not that the veteran's death-
causing condition resulted from active duty service.  The 
Board finds that the appellant has received proper VCAA 
notice for the claim to reopen.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
for the cause of the veteran's death.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes that the claim for service 
connection for the cause of the veteran's death is not 
reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The record fails to show prejudicial error as to the content 
of the VCAA notice.

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence has not been received and the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  The appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


